Citation Nr: 1425386	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-02 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Tennessee Valley Health Care System (HCS)


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran related to treatment at Memorial North Park Hospital on December 3, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from May 1973 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision of the Department of Veterans Affairs Tennessee Valley Health Care System (TVHCS) in Murfreesboro, Tennessee, which denied the claim for reimbursement of medical care expenses incurred at Memorial North Park Hospital on December 3, 2007.

In March 2012, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran is service-connected for hypertensive cardiovascular disease, rated as 100 percent disabling; and he is considered permanently and totally disabled.

2.  The Veteran was treated at Memorial North Park Hospital on December 3, 2007, for a nonservice-connected disability. 

3.  At the time of treatment at Memorial North Park Hospital on December 3, 2007, the Veteran carried supplemental insurance, specifically, Medicare parts A and B. 

4.  The evidence does not show that the treatment the Veteran received at Memorial North Park Hospital on December 3, 2007, was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

5.  A VA facility was feasibly available at the time the Veteran sought treatment at Memorial North Park Hospital on December 3, 2007; the evidence does not show that an effort to use the VA facility would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at Memorial North Park Hospital on December 3, 2007, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002), Lueras v. Principi, 18 Vet. App. 435 (2004).  Nonetheless, it does appear the Veteran received a letter in February 2008 which notified him of the VCAA.  The Board finds that any notice errors did not affect the essential fairness of this adjudication, and that it is not prejudicial to the Veteran to proceed to finally decide this appeal.  VA has also done everything reasonably possible to assist the Veteran with respect to this claim for benefits, including providing him a personal hearing.   

II. Factual Background

VA medical treatment records reflect that in September 2007, the Veteran was seen in the advanced heart failure clinic, and on general examination it was noted that he continued on medications for BPH (benign prostatic hypertrophy) and was still having nocturia, but denied trouble with stream or urge and reported no dysuria or hematuria.  On November 30, 2007, there was a notation that the Veteran was scheduled for an "OPT TURP" (outpatient transurethral resection of prostate) December 3, 2007, at a non-VA surgery center.  There were notations in December 2007 and January 2008 regarding other unrelated conditions for which fee based services were sought.  In January 2008, there was a notation that outside medical records were received from "Memorial Hospital".  On January 23, 2008, the Veteran's primary care provider indicated that in December 2007 the Veteran underwent TURP for BPH.  

Private treatment records from Dr. R. Cohn show that the Veteran was seen on November 16, 2007, for gross, painful hematuria.  It was noted that he had one episode of gross hematuria with clots in October, went to the VA, and had not had any problems since then.  His urinalysis that day was negative, but it was noted that "last month at the VA did show blood".  He was scheduled for a "CAT scan of the abdomen and pelvis at the VA this Monday" and was to bring results with him to the next appointment, and be scheduled for a cystoscopy on the next available date.  A record of operation dated December 3, 2007, showed that he underwent a transurethral resection of prostate by Dr. Cohn, and had general anesthesia.  

A print out of a series of contacts between the Veteran and the Tennessee Valley HCS showed that on December 2, 2007, the Veteran apparently called and advised he was at North Park Memorial Hospital and would be having prostate surgery on December 3rd.  The Veteran advised he was told "ACY couldn't handle the surgery."  It was also noted that when the Veteran was asked why he was referred to Nashville VA, he advised that his COPC physician, Dr. M., told him to go to North Park Memorial.  It was noted that a fee basis consult could not be found in the computer, but the Veteran was of the understanding that VA was paying for this surgery.  On December 3, 2007, there was a notation that there was nothing in CPRS (Computerized Patient Records System) indicating that "we sent him there."  It was then noted that the Veteran was not to be put on the fee log.  On December 4, 2007, it was noted that nothing had been heard "from them requesting transfer to the VA," and that the thought was the Veteran would be discharged to home from there since he had his surgery there.  

A Health Insurance Claim Form, dated in January 2008, specifically indicates the Veteran's insurance plans were through VA and Medicare Cigna. 

Received in January 2008 was a Claim for Payment of Cost of Unauthorized Medical Services (VA Form 10-583), filed by Anesthesiologist Associates, for the amount of $1365.  Attached were copies of bills for $624 and $742, from Anesthesiologist Associates, for services performed for the Veteran on December 3, 2007, and a copy of the anesthesia record from December 3, 2007.  

Of record is an excerpt from Passport OneSource, which shows that the Veteran was entitled to coverage under Medicare Part A and B as of April 1, 2007. 

In a statement dated in September 2008, the Veteran claimed that as of February 2007, he had been complaining about blood in his underwear and stool, bleeding from his rectum, and burning, stinging, and pain in his urinary tract.  He claimed that these issues were reported to his VA primary care provider (PCP), who reportedly advised the Veteran in October 2007 that he might have kidney stones, and gave him medication, but took no further action.  He claimed that if his PCP referred him to someone else, VA stopped or blocked it.  He claimed he had been requesting to be evaluated by a doctor in Murfreesboro and to have a colon test, for the past year or more, but claimed that he had not seen or had any recommendations to any VA or federal facilities.  He reported he had been a patient of Dr. M. for the past twenty years, but that when he called his office in Murfreesboro in October 2007, he was reportedly told the earliest appointment would be in June 2008.  He claimed he advised the clerk that he was bleeding, and that his prostate was swollen and had burst the morning of October 16, 2007.  He claimed he called Chattanooga VA nurses care and was advised to go to the emergency room, but instead he went to see his PCP, who reportedly would not see him.  He claimed that from October 16, 2007, to November 27, 2007, he was in pain and bleeding a small amount of blood, and that this PCP would not see him.  The Veteran reported that his PCP agreed for him to go see Dr. Cohn, and advised that he would "ok it with the VA because Dr. Mobley had to[o] many patients."  He reported that form October 16, 2007 through December 3, 2007, he continued bleeding, having cold chills, and urinary tract burning, but finally had prostate surgery on December 3, 2007.

In a document titled Reconsideration of Unauthorized Hospital and/or Medical Services (per CFR 28 Section 17.120), dated in December 2010, the reviewing clinician concluded that the claim did not meet the criteria for approval of an unauthorized claim.  Administrative review of the claim showed that it was timely filed and that the Veteran's service connected disabling was 100 percent, with P&T effective from December 1, 2003, and that the claim met the administrative criteria under unauthorized claims regulations.  Clinical review revealed that the treatment procured by the Veteran through non-VA sources was in preference to available government facilities, that the Veteran's care and services were not rendered in a medical emergency of such a nature that delay would have been hazardous to life and health, and that VA or other federal facilities were feasibly available.  

At the hearing in March 2012, the Veteran testified that in the days and weeks prior to the surgery on December 3, 2007, his prostate "burst" and was bleeding, and that instead of going to the emergency room he went to the VA outpatient clinic to see his PCP, who advised there was nothing he could do, gave the Veteran pain medication, and advised that the Veteran go to the emergency room.  The Veteran further testified that he did not go to an emergency room because he had been told there was nothing that could be done to stop the bleeding because he was on a blood thinner.  He reported advising his PCP that he called a VA doctor in Murfreesboro who was reportedly the only doctor who treated prostate patients, but could not get an appointment for eight months.  He also advised his PCP that the closest hospital near him was North Park Hospital, and that his PCP "okayed" it and told him to go and that he would take care of the paperwork with VA.  He testified he then went to Dr. Cohn at Memorial North Park Hospital, and that at that time he was wearing "Kotex pampers" so the blood would not drain into his paints, and that Dr. Cohn indicated he would take the Veteran off the blood thinner approximately four days before doing surgery, and that they needed to do this immediately, but that it would be approximately two weeks before he could work the Veteran into his schedule.  The Veteran testified that after he saw Dr. Cohn, he went back and told his PCP, who reportedly said okay, and that was better than eight months, and that they could "get this taken care of" and reportedly asked the Veteran to sign a records release form.  The Veteran testified he did not stop bleeding until approximately two months after the surgery.  He also testified he had asked his PCP for a statement, but that he was told his PCP could not do this because VA had rejected him seeing an outside doctor because VA had room for him at that time.  He also testified that he had Medicare, but that did not cover everything.  He testified he was seeking reimbursement for the initial evaluation by Dr. Cohn, and for the surgery, including anesthesiology, and hospitalization, and that Medicare had paid for only part of these expenses, and he had also made a partial payment.  

III. Analysis

The Veteran contends that reimbursement is warranted for expenses incurred during his surgical treatment at Memorial North Park Hospital on December 3, 2007.  The Veteran basically argues that this hospitalization/surgery was for an emergency prostate condition and that he was advised to go to a private facility by his VA PCP (primary care provider) who reportedly told the Veteran that there were no VA doctors available who could treat his condition and also reportedly told the Veteran that he would take care of the necessary paperwork.  The Veteran contends that he should therefore not be liable for any of the costs associated with this health care at Memorial North Park Hospital. 

The Board notes that the Veteran may recover the expenses associated with treatment at Memorial North Park Hospital on December 3, 2007, only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, or 38 U.S.C.A. § 1725.

By way of history, the Board notes that the current claim for payment or reimbursement of the unauthorized medical expenses was filed by Anesthesiology Associates, for expenses incurred at Memorial North Park Hospital on December 3, 2007.  Although the Veteran testified that there were other unreimbursed expenses involved, the record does not contain any claims or receipts involving any other expenses.  The claim filed by Anesthesiology Associates, for payment or reimbursement of the medical expenses incurred at Memorial North Park Hospital, was denied by the Tennessee Valley HCS (TVHCS), under the Veterans Millennium Health Care and Benefits Act, in a decision dated in February 2008.  Specifically, the TVHCS denied the claim noting that the Veteran has other health coverage (Medicare).  The Veteran was notified of this decision and filed a notice of disagreement (NOD) in September 2008.  The claim was reconsidered in December 2010, but the initial denial was continued on the grounds that the Veteran's condition was non-emergent and VA facilities were feasibly available.  The TVHCS issued a statement of the case (SOC) in January 2011 and the Veteran perfected this appeal in February 2011 by timely filing a VA Form 9.

Under the current laws and regulations governing reimbursement of unauthorized medical expenses found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the Veteran must satisfy each of three regulatory conditions:  (a) The care or services were rendered: (1) for an adjudicated service-connected disability; (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran if the veteran has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury, or dental condition of a veteran who - (A) is a participant in a vocational rehabilitation program ; and (B) is medically determined to have been be in need of care or treatment; and (b) Emergency treatment not previously authorized was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

The record reflects that service connection has been established for the Veteran's hypertensive cardiovascular disease, rated as 100 percent disabling, effective from December 1, 2003, but the Veteran is seeking reimbursement for treatment of a prostate condition.  However, it has also been determined that his service-connected disability is totally and permanently disabling, effective December 1, 2003.  

As noted above, the record shows that the Veteran denied hematuria in September 2007, but that in October 2007 he reported having an episode of gross hematuria with clots, went to the VA, and was given medication.  The Veteran testified that when his prostate "burst" and he had bleeding, he did not go the emergency room because he took blood thinners and claimed he would be told there was nothing they could do.  He testified he saw his PCP first, and then went to see Dr. Cohn, because the only VA doctor who could treat his prostate condition did not have availability for months.  In November 2007, he was seen by Dr. Cohn for painful hematuria, and it was noted that he had been scheduled by VA for a CAT scan of the abdomen and pelvis.  Thereafter, he was scheduled for and underwent a transurethral resection of prostate by Dr. Cohn on December 3, 2007.  The record shows he was taken off his blood thinning medication several days before the scheduled surgery on December 3, 2007.  Further, the day before he underwent surgery, the Veteran called the VA medical facility and advised he was having prostate surgery the next day and had been told the "ACY couldn't handle the surgery" and that his PCP had told him to go to North Park Memorial.  It was noted that although the Veteran was under the impression that VA was paying for his surgery, there was nothing in the record showing that the VA facility sent the Veteran to this private facility. 

First, the Board notes that although the Veteran contends that he visited his VA PCP in October/November 2007, prior to seeing Dr. Cohn, review of VA treatment records shows no record of treatment between September 25, 2007, and November 30, 2007.  Further, while VA treatment records during this time period show notations for other procedures for which fee based authorization was sought, there is no indication that such authorization was requested for the Veteran's prostate surgery.   

It is clear to the Board that the Veteran believed his procedure done on December 3, 2007 would be covered by VA, and that the Veteran believes that his treatment on December 3, 2007, was of an emergent nature.  However, the record shows otherwise.  There is no evidence that delay of his scheduled prostate surgery in order to schedule such at a VA facility would have been hazardous to life or health.  There is no indication why, if the Veteran's prostate symptoms/hematuria required emergency treatment, such was not conducted immediately subsequent to the November 16, 2007, visit, and instead scheduled two weeks later to accommodate Dr. Cohn's schedule, and the need for the Veteran to be off his blood thinning medication for at least four days prior to surgery.  The evidence of record demonstrates that the Veteran presented in November 2007 with painful hematuria, and was advised to schedule subsequent surgical treatment.  The Board does not doubt that the Veteran presented with serious symptoms that required immediate attention; however, it remains that the urgent and emergent surgical procedure was indeed scheduled for days later.  

Further, a December 2010 VA clinical review of the Veteran's claim indicates that the reviewer found that the Veteran's transurethral resection of prostate (TURP) was not an emergent condition and that VA facilities were available. 

Accordingly, the Veteran does not meet the second and third criteria and failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses.  The most probative evidence of record does not support the conclusion that emergency treatment not previously authorized was rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health, and VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been refused.  Thus, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Therefore, the Veteran may recover the expenses associated with such treatments only if he qualifies for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 3.  The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  In order to be eligible for payment or reimbursement for emergency services for nonservice- connected conditions in non-VA facilities, must show that the Veteran's treatment satisfies all of the listed conditions, which includes the condition that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  However, as noted above, at the time of treatment at Memorial North Park Hospital on December 3, 2007, the Veteran carried supplemental insurance, specifically, Medicare parts A and B.  Thus, because the inability to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of The Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

While the Board is sympathetic to the Veteran's arguments, the Board is bound by the criteria set forth above, and a review of all the potentially applicable laws and regulations does not reveal a provision under which payment or reimbursement of the unauthorized medical expenses in question may be made by VA.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 









ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of medical care provided at Memorial North Park Hospital on December 3, 2007, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals





